                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


CHAKISHA SHAVONE HARRIS,

             Plaintiff,

                                                        CV 118-114


ANDREW SAUL,Commissioner of Social
Security Administration,

             Defendant.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the final

decision of the Commissioner and REMANDS this case to the Commissioner for further

consideration in accordance with the Court's opinion.

       SO ORDERED this ^_^_J^ay of August, 2019j,atAiteust^ Georma.

                                          J. RANDfAL HALL,CHIEF JUDGE
                                          unit™ states district court
                                          ■SOUTHERN DISTRICT OF GEORGIA
